ORDER
On January 4, 1990 this Court directed Respondent to appear at our conference on February 22, 1990 at 9:30 a.m. to show cause why he should not be disciplined as the result of findings by this Court’s Disciplinary Board in four (4) Disciplinary complaints. Respondent’s Petition for Reinstatement is pending before the Court. Respondent failed to appear as directed and Counsel for Respondent appeared and represented to us that Respondent has no cause to show and was unable to explain Respondent’s absence. We are of the opinion that for Respondent’s failure to appear, his Petition for Reinstatement should be denied.
Accordingly, it is ordered, adjudged and decreed that the petition of Aram K. Berbe-rian for reinstatement to the practice of law in this State is hereby denied.
MURRAY, J., did not participate.